DETAILED ACTION
“Method for Producing Hot Forged Material”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al (US 2004/0084118 A1; hereafter Raymond) in view of Hebert et al (US 2013/0174632 A1; hereafter “Hebert”).
Regarding Claim 1:
Raymond discloses a method for producing a hot forged material (¶001), wherein both an upper die and a lower die are made of Ni-based super heat-resistant alloy (¶0008, ln. 1-4), and a material for hot forging is pressed by the lower die and the upper die in the air to form the hot forged material (¶0008, ln. 9-16), the method comprising: 
a raw material heating step of heating the material for hot forging in a furnace to Examiner notes that the disclosed range of 1850°  - 1950° F is equal to 1010 - 1065.6° C); and
a die heating step of heating the upper die and the lower die to a heating temperature within a range of about 950° to 1100° C (¶0008, ln. 7-9; Examiner notes that the disclosed range of 1500° - 1750° F is equal to 815.6°  - 954.4° C; the preferred temperature is 1700° F (926.7° C)); 
a transferring step of transferring the material for hot forging onto the lower die after the completion of the raw material heating step, and the die heating step (fig. 1).
Raymond does not specify that the upper die and the lower die to a heating temperature within a range of 950° to 1100° C. However, Raymond discloses a similar and overlapping range: 815.6° to 954.4° C (¶0008, ln. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Raymond wherein the dies are heated to a temperature within a range of 950° to 1100° C rather than 815.36° to 954.4° C. One of ordinary skill in the art would have been motivated to formulate the method in this manner through the course of routine engineering optimization - changing the temperature of hot forging dies is routinely undertaken based on the material to be forged and the desired characteristics of the product. 
Raymond does not disclose a jig heating step of heating a holding jig for holding the material for hot forging within a temperature range of 50° C lower than and 100° C higher than the heating temperature of the material for hot forging and that the transferring step includes using the holding jig attached to a manipulator.
Hebert teaches that in forging processes, manipulators are used to transfer a ° F” (426.7° C; ¶0023, ln. 24-29) and provides an example wherein the material for forging is heated to a temperature of 1800° F (982.2°C) and the gripper is heated to a temperature of 800° F (426.7° C; ¶0027); Examiner notes at this temperature difference heat transfer still takes place at a rate of 0.22 BTU/s (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Raymond to include a jig heating step of heating a holding jig for holding the material for hot forging and that the transferring step includes using the holding jig attached to a manipulator. One of ordinary skill in the art would have been motivated to make this addition because Raymond does not specify how the material is transferred from the furnace to the dies and, as Hebert discloses, it is well-known to use a jig (gripper assembly) attached to a manipulator for such transfer (¶0002-0003). When incorporating the jig/manipulator of Hebert into the method of Raymond, one of ordinary skill in the art would have considered utilizing a jig heating step in order to prevent heat transfer between the material and the jig, as taught by Hebert (¶0023, ln. 24-29). 
Regarding the requirement that the holding jig for holding the material for hot forging is heated the a temperature within a temperature range of 50° C lower than and 100° C higher than the heating temperature of the material for hot forging, Examiner notes that optimization of the jig heating temperature relative to the raw material heating temperature would be considered by one of ordinary skill through the course of routine engineering experimentation and practice, to mitigate heat loss between the material and the jig; optimization as it relates to the relative temperature between two components is obvious and within the skill of one working in the art. 
Regarding Claim 2:
Raymond in view of Hebert teaches the method for producing a hot forged material according to claim 1.
Raymond further teaches wherein a value obtained by subtracting the heating temperature of the upper die and the lower die (¶0008, ln. 4-6: the preferred temperature is 1700° F (926.7° C)) from the heating temperature of the material for hot forging ((¶0008, ln. 4-6; the preferred temperature is 1900°F (1037.8°C)) is 50° C or more (the preferred difference is 111.1° C).
Regarding Claim 3:
Raymond in view of Hebert teaches the method for producing a hot forged material according to claim 1.
Raymond further teaches wherein the Ni-based super heat-resistant alloy has a composition (¶0010) comprising, in mass%, 
W: about 5 - 15%;
Mo: about 8 - 15%
Al: about 5 - 7%

Balance: Nickel and impurities 
Examiner notes that the ranges for Tungsten and Molybdenum overlap the claimed ranges, no additional elements not claim are present, and the percentage of aluminum falls within the claimed range.
Raymond does not specify that the composition comprises in mass%, W: 7.0 to 15.0% and Mo: 2.5 to 11.0%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Raymond wherein the Ni-based super heat-resistant alloy has a composition comprising, in mass%,  W: 7.0 to 15.0% , Mo: 2.5 to 11.0%, and Al: 5.0 to 7.5%; as selective elements, Cr: 7.5% or less, Ta: 7.0% or less, Ti: 7.0% or less, Nb: 7.0% or less, Co: 15.0% or less, C: 0.25% or less, B: 0.05% or less, Zr: 0.5% or less, Hf: 0.5% or less, rare-earth elements: 0.2% or less, Y: 0.2% or less, and Mg: 0.03% or less; and the balance being Ni and inevitable impurities. One of ordinary skill in the art would have been motivated to choose a composition with these ranges because Raymond discloses that any nickel-base superalloy may be used, and the listed composition amounts all use the term “about” (¶0010). 
Regarding Claim 4:
Raymond in view of Hebert teaches the method for producing a hot forged material according to claim 1.
Hebert further teaches wherein the holding jig (100, fig. 2) has a projection portion (108) on a portion for holding the material for hot forging (104) and a cover 
	Examiner notes that when the jig of Hebert is used in the method of Raymond - as described in reference to Claim 1, above - the limitations of claim 4 are met by the combination. 
Regarding Claim 6:
Raymond discloses a method for producing a hot forged material (¶0008), comprising: 
a raw material heating step of heating a material for hot forging to a forging temperature (¶0008, ln. 4-6); 
a die heating step of heating a die composed of an upper die and a lower die made of Ni-based super heat-resistant alloy (¶0008, ln. 7-9 and ¶0022); 
placing the material for hot forging on the lower die heated in the die heating step, a surface temperature of the material for hot forging being higher than a surface temperature of the die (¶0027; fig. 1); and 
a hot forging step of pressing the material for hot forging transferred onto the lower die in the air by the die heated in the die heating step (¶0008, ln. 9-16).
Raymond does not disclose: a jig heating step of heating a holding jig for holding the material for hot forging; a transferring step of attaching the holding jig heated in the jig heating step to a manipulator, and transferring the material for hot forging heated in the raw material heating step by using the holding jig attached to the manipulator.
Hebert teaches that in forging processes, manipulators are generally used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Raymond to include a jig heating step of heating a holding jig for holding the material for hot forging; a transferring step of attaching the holding jig heated in the jig heating step to a manipulator, and transferring the material for hot forging heated in the raw material heating step by using the holding jig attached to the manipulator. One of ordinary skill in the art would have been motivated to make this addition because Raymond does not specify how the material is transferred from the furnace to the dies and, as Hebert discloses, it is well-known to use a jig (gripper assembly) attached to a manipulator for such transfer (¶0002-0003). When incorporating the jig/manipulator of Hebert into the method of Raymond, one of ordinary skill in the art would have considered utilizing a jig heating step in order to prevent heat transfer between the material and the jig, as taught by Hebert (¶0023, ln. 24-29). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al (US 2004/0084118 A1; hereafter Raymond) in view of Hebert et al (US 2013/0174632 A1; hereafter “Hebert”).in view of NPL Titled “Advanced Aeronautical Materials and Component Forging Technology” (hereafter: NPL-Ling; reference is made to the “NPL” filed submitted by the Applicant on 04/15/2021).
Regarding Claim 5:
Raymond in view of Hebert teaches the method for producing a hot forged material according to claim 1.
Raymond does not teach wherein before the material for hot forging is heated in the raw material heating step, a lubricating coating is formed by applying a liquid lubricant onto a surface of the material for hot forging.
	NPL-Ling teaches that in hot forging, it is advantageous to apply a lubricant to reduce the coefficient of friction between the die and the workpiece, increase the uniformity of deformation, and increase the life of the die (Pg. 9, ¶5). NPL-Ling further teaches that this lubrication takes place before a raw material heating step (Pg. 16, ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Raymond to wherein before the material for hot forging is heated in the raw material heating step, a lubricating coating is formed by applying a liquid lubricant onto a surface of the material for hot forging. One of ordinary skill in the art would have been motivated to make this addition in order to increase the uniformity of deformation, and increase the life of the die as taught by NPL-Ling (Pg. 9, ¶5 & Pg. 16, ¶4).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show methods with similar features to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Katie L. Parr/Examiner, Art Unit 3725 

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725